ACCEPTED
                                                                                                   03-14-00663-CV
                                                                                                          4180467
                                                                                         THIRD COURT OF APPEALS
                                                                                                    AUSTIN, TEXAS
                                                                                              2/17/2015 3:31:14 PM
                                                                                                 JEFFREY D. KYLE
                                                                                                            CLERK
                                      NO. 03-14-00663-CV

       __________________________________________________________________
                                                                  FILED IN
                                                            3rd COURT OF APPEALS
                           IN THE COURT OF APPEALS              AUSTIN, TEXAS
                      THIRD JUDICIAL DISTRICT OF TEXAS 2/17/2015 3:31:14 PM
                                   AT AUSTIN                  JEFFREY D. KYLE
                                                                   Clerk
       __________________________________________________________________

        In the Matter of the Marriage of Tammy Miller Guerra and John R. Guerra
                                            and
                  In the Interest of T.T.V.G. and I.B.G., Minor Children

       __________________________________________________________________

          FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT,
      CAUSE NO. D-1-FM-09-005775, THE HONORABLE AMY CLARK MEACHUM PRESIDING


   APPELLANT’S (1) UNOPPOSED MOTION TO WITHDRAW AND SUBSITTUTE
  APPELLATE COUNSEL, and (2) FIRST MOTION FOR EXTENSION OF TIME TO
                       FILE APPELLANT’S BRIEF


TO THE HONORABLE COURT OF APPEALS:

       Appellant John R. Guerra asks the Court’s permission to substitute appellate counsel, and

for an extension of time to file his Brief of Appellant.

                I.      MOTION TO WITHDRAW AND SUBSTITUTE COUNSEL

       1.      Appellant is John Guerra; Appellee is Tammy Miller Guerra.

       2.      At trial and the inception of this appeal, Appellant was represented by Michael

Burnett of Armbrust & Brown, PLLC.            Michael Burnett has withdrawn from the firm of

Armbrust & Brown, PLLC and joined the firm of Piper Burnett Turner Bollier Miller, PLLC.

However, Mr. Burnett and his new firm are precluded by a conflict of interest from continuing to

represent Appellant in this matter.
       3.       Accordingly, Michael Burnett and the firm of Armbrust and Brown, PLLC wish

to withdraw from representation of Appellant in this matter.

       4.       As substitute counsel, Appellant has retained Perry Q. Minton and the firm of

Minton Burton Bassett & Collins, PC to represent him in connection with this appeal. Mr.

Minton’s contact information is: Minton Burton Bassett & Collins, PC, 1100 Guadalupe Street,

Austin, Texas 78701, Tel: (512) 476-4873, Fax: (512) 476-8913, Pminton@mbfc.com, State Bar

No. 24063296.

       5.       As set forth in the Certificate of Conference below, this request to withdraw and

substitute is unopposed.

       6.       Accordingly, Appellant requests that the Court enter an order permitting Michael

Burnett and the firm of Armbrust and Brown, PLLC to withdraw from representing Appellant in

this appeal, and substituting Perry Q. Minton and the firm of Minton Burton Bassett & Collins,

PC as Appellant’s counsel of record in this appeal. Perry Q. Minton will be Appellant’s lead

counsel.

                           II.     MOTION FOR EXTENSION OF TIME

       7.       Appellant’s brief was due on January 16, 2015, following the filing of the clerk’s

record on December 17, 2014. However, Appellant’s counsel did not receive notice of the filing

of the clerk’s record, and as a result, did not schedule the briefing deadline or request an

extension of time.

       8.       As set forth above, Appellant’s lead counsel has changed firms and cannot

continue to represent Appellant in this appeal.     Appellant has retained Perry Q. Minton to

represent him in this appeal.




                                                2
        9.      On February 6, 2015, the Court issued a notice of late brief, but that notice was

not received by counsel due to the change in firm. On February 16, 2015, the Court forwarded

the notice of late brief to counsel’s new email address (mburnett@pbtbm.com).

        10.     Accordingly, Appellant request an extension of 90 days, i.e., until April 16, 2015,

to file his Brief of Appellant.

        11.     Appellant requests this extension in light of the substitution of counsel, and so

that his new counsel may gain an adequate understanding of the disputed issues.

        12.     This extension is sought not for purposes of delay, but rather so that justice may

be done and the issues can be properly briefed to this Court.

        13.     No previous extension has been requested by Appellant.

        14.     Accordingly, Appellant John R. Guerra prays that this unopposed motion be

granted, and that the time for filing his Brief of Appellant be extended to April 16, 2015.



                                              Respectfully submitted,



                                              ________/s/ Andrew F. York__________________
                                              ANDREW F. YORK
                                              State Bar. No. 24066318
                                              ayork@abaustin.com
                                              ARMBRUST & BROWN, PLLC
                                              100 Congress Avenue, Suite 1300
                                              Austin, Texas 78701
                                              (512) 435-2300 – telephone
                                              (512) 435-2360 – facsimile


                                              ATTORNEYS FOR JOHN R. GUERRA (subject to
                                              motion to withdraw)




                                                 3
                            CERTIFICATE OF CONFERENCE

        The undersigned counsel hereby certifies, pursuant to Rule 10.1(a)(5) of the Texas Rules
of Appellate Procedure, that I communicated with Joe Grady Tuck, counsel for Appellee,
regarding this motion, and he stated that he DOES NOT OPPOSE the motion to withdraw and
substitute, but DOES OPPOSE the motion to extend time.

                                            ________/s/ Andrew F. York__________________
                                            ANDREW F. YORK




                                CERTIFICATE OF SERVICE

        I certify that a true and correct copy of this (1) UNOPPOSED MOTION TO
WITHDRAW AND SUBSITTUTE APPELLATE COUNSEL, and (2) FIRST MOTION FOR
EXTENSION OF TIME TO FILE APPELLANT’S BRIEF was filed electronically and served
on all counsel below via e-mail in compliance with Tex. R. App. P. 9.5(b) and L.R.3 on the 17th
day of February, 2015.

Joe Grady Tuck
906 Main Street
Bastrop, Texas 78602
Facsimile: (512) 321-4946

       In addition, I mailed a copy of this motion to John Guerra via certified mail and by first
class mail at his last known address, which is 12511 Turkey Ridge Ct., Austin, TX 78729.

                                            ________/s/ Andrew F. York__________________
                                            ANDREW F. YORK




                                               4